EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a phone call/email from Bogdan Zinchenko (Reg# 57473) on August 30, 2022.
The application has been amended as follows:
Claims 1-4, and 6, 8, 10-11, and 14 are allowed. 
Claims 5, 7, and 9 are cancelled. 

Listing of Claims: 
 
1.	(Currently Amended) A medical data communication apparatus comprising:
	a processor configured to:
		acquire raw medical data of a subject output from a medical device, the medical device being connected for communication with the medical data communication apparatus via a first communication interface without an external network intervening therebetween, the first communication interface being a physical communication interface, the raw medical data includes a description section in which information attributed to the subject is described, wherein the information attributed to the subject includes at least one of a name, a date of birth, a body shape image, and a face photograph;
		modify the raw medical data to generate modified medical data such that the name, the date of birth, and the face photograph are replaced with text that anonymizes the information attributed to the subject by removing personal identifying information of the subject from the information attributed to the subject, and the body shape image is replaced with a computer-generated image that conceals the personal identifying information and identifies only medically-relevant features of the body shape image, 
		wherein the raw medical data is modified based on a modification instruction generated by and received from a server, the server being connected for communication with the medical data communication apparatus via a second communication interface that is connected for communication with the external network and is separate from the first communication interface, the second communication interface being a network communication interface, the modification instruction being for modifying specific information in the raw medical data, the specific information being specified in the modification instruction generated by the server;
		output the modified medical data via the second communication interface to the external network based on a request from the server;
		permit external output of the raw medical data only when the external output is requested via the first communication interface; and
		prohibit the external output of the raw medical data when the external output is requested via the second communication interface,
		wherein the server is configured to transmit the modification instruction through the external network before the server receives the modified medical data, and receive the modified medical data through the external network.

2.	(Previously Presented) The medical data communication apparatus according to Claim 1, wherein
	the raw medical data includes image information of the subject, and
	the processor is configured to perform a mask processing on at least a part of the image information based on the modification instruction to generate the modified medical data.

3.	(Previously Presented)  The medical data communication apparatus according to Claim 1, wherein
	the raw medical data includes image information of the subject, and
	the processor is configured to replace the image information with a computer graphic based on the modification instruction to generate the modified medical data.

4.	(Previously Presented)  The medical data communication apparatus according to Claim 1, wherein when the attributed information described in the description section is modified based on the modification instruction to generate the modified medical data, the processor is configured to:
	make a search as to whether the described attributed information is included in a section other than the description section in the modified medical data, and 
	modify the attributed information found in the search such that the attributed information found in the search is replaced with text.

5.	(Canceled)  

6.	(Currently Amended)  A medical data communication method comprising:
	acquiring raw medical data of a subject output from a medical device, the medical device being connected for communication to a medical data communication apparatus via a first communication interface without an external network intervening therebetween, the first communication interface being a physical communication interface, the raw medical data includes a description section in which information attributed to the subject is described, wherein the information attributed to the subject includes at least one of a name, a date of birth, a body shape image, and a face photograph;
	receiving a modification instruction for modifying specific information in the raw medical data from a server connected for communication with the medical data communication apparatus via a second communication interface that is connected for communication with the external network and is separate from the first communication interface, the second communication interface being a network communication interface, the modification instruction being generated by the server, the specific information being specified in the modification instruction generated by the server;
	modifying, based on the modification instruction, the specific information in the raw medical data to generate modified medical data such that the name, the date of birth, and the face photograph are replaced with text that anonymizes the information attributed to the subject by removing personal identifying information of the subject from the information attributed to the subject, and the body shape image is replaced with a computer-generated image that conceals the personal identifying information and identifies only medically-relevant features of the body shape image; 
	outputting the modified medical data via the second communication interface to the external network based on a request from the server;
	permitting external output of the raw medical data only when the external output is requested via the first communication interface; and
	prohibiting the external output of the raw medical data when the external output is requested via the second communication interface,
	wherein the server is configured to transmit the modification instruction through the external network before the server receives the modified medical data, and receive the modified medical data through the external network.

7.	(Canceled)  

8.	(Currently Amended) A non-transitory computer readable medium storing a medical data communication program for causing a computer in a medical data communication apparatus to perform:
	acquiring raw medical data of a subject output from a medical device, the medical device being connected for communication with the medical data communication apparatus via a first communication interface without an external network intervening therebetween, the first communication interface being a physical communication interface, the raw medical data includes a description section in which information attributed to the subject is described, wherein the information attributed to the subject includes at least one of a name, a date of birth, a body shape image, and a face photograph;
	receiving a modification instruction for modifying specific information in the raw medical data from a server connected for communication with the medical data communication apparatus via a second communication interface that is connected for communication with the external network and is separate from the first communication interface, the second communication interface being a network communication interface, the modification instruction being generated by the server, the specific information being specified in the modification instruction generated by the server;
	modifying, based on the modification instruction, the specific information in the raw medical data for generating modified medical data such that the name, the date of birth, and the face photograph are replaced with text that anonymizes the information attributed to the subject by removing personal identifying information of the subject from the information attributed to the subject, and the body shape image is replaced with a computer-generated image that conceals the personal identifying information and identifies only medically-relevant features of the body shape image; 
	outputting the modified medical data via the second communication interface to the external network based on a request from the server;
	permitting external output of the raw medical data only when the external output is requested via the first communication interface; and
	prohibiting the external output of the raw medical data when the external output is requested via the second communication interface,
	wherein the server is configured to transmit the modification instruction through the external network before the server receives the modified medical data, and receive the modified medical data through the external network.

9.	(Canceled)  

10.	(Previously Presented)  A system comprising:
	a medical data communication apparatus; and 
	a server, wherein
	the medical data communication apparatus comprises a processor configured to:
		acquire raw medical data of a subject output from a medical device, the medical device being connected for communication with the medical data communication apparatus via a first communication interface without an external network intervening therebetween, the first communication interface being a physical communication interface, the raw medical data includes a description section in which information attributed to the subject is described, wherein the information attributed to the subject includes at least one of a name, a date of birth, a body shape image, and a face photograph;
		modify the raw medical data to generate modified medical data such that the name, the date of birth, and the face photograph are replaced with text that anonymizes the information attributed to the subject by removing personal identifying information of the subject from the information attributed to the subject, and the body shape image is replaced with a computer-generated image that conceals the personal identifying information and identifies only medically-relevant features of the body shape image, 
		wherein the raw medical data is modified based on a modification instruction generated by and received from the server, the server being connected for communication with the medical data communication apparatus via a second communication interface that is connected for communication with the external network and is separate from the first communication interface, the second communication interface being a network communication interface, the modification instruction being for modifying specific information in the raw medical data, the specific information being specified in the modification instruction generated by the server; 
		output the modified medical data via the second communication interface to the external network based on a request from the server;
		permit external output of the raw medical data only when the external output is requested  via the first communication interface; and
		prohibit the external output of the raw medical data when the external output is requested via the second communication interface, and
	the server comprises a processor configured to:
		transmit the modification instruction through the external network before the server receives the modified medical data, and
		receive the modified medical data through the external network.

11.	(Previously Presented)  The system according to claim 10 further comprising a terminal connected to the external network, wherein
	the processor of the server is configured to provide the modified medical data to the terminal based upon a request received from the terminal, and 
	the terminal is configured to display the modified medical data received from the server.

12.	(Canceled)
13.	(Canceled)

14.	(Previously Presented)  The medical data communication apparatus according to claim 1, wherein the processor is further configured to, upon reception of the modification instruction from the server, search for each occurrence of the specific information in the raw medical data.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claims (1, 6, 8, and 10) the instant claims require acquire raw medical data of a subject output from a medical device, the medical device being connected for communication with the medical data communication apparatus via a first communication interface without an external network intervening therebetween, the first communication interface being a physical communication interface, the raw medical data includes a description section in which information attributed to the subject is described, wherein the information attributed to the subject includes at least one of a name, a date of birth, a body shape image, and a face photograph; modify the raw medical data to generate modified medical data such that the name, the date of birth, and the face photograph are replaced with text that anonymizes the information attributed to the subject by removing personal identifying information of the subject from the information attributed to the subject, and the body shape image is replaced with a computer-generated image that conceals the personal identifying information and identifies only medically-relevant features of the body shape image, wherein the raw medical data is modified based on a modification instruction generated by and received from a server, the server being connected for communication with the medical data communication apparatus via a second communication interface that is connected for communication with the external network and is separate from the first communication interface, the second communication interface being a network communication interface, the modification instruction being for modifying specific information in the raw medical data, the specific information being specified in the modification instruction generated by the server; output the modified medical data via the second communication interface to the external network based on a request from the server; permit external output of the raw medical data only when the external output is requested via the first communication interface; and prohibit the external output of the raw medical data when the external output is requested via the second communication interface, wherein the server is configured to transmit the modification instruction through the external network before the server receives the modified medical data, and receive the modified medical data through the external network.

Meanwhile, the closest prior art of record, as applied in the Office Action mailed on 5/25/2022 (“Vlach”, US 9021161 B2), (“Danner”, US 20160203264 A1) and (“Kirkup”, US 2006009442 A1)  fails to fairly teach or suggest receiving raw original medical data of a subject from a medical device that is connected with medical data communication apparatus through first NIC without connecting to an external network, wherein the original medical data comprises information such as name, data of birth, body shape image and face photograph, receive modification instruction generated from the server that is connected with the medical data communication apparatus through second NIC with an external network, the first NIC and the second NIC are different, transmit the modification instruction from the server to the medical apparatus using the second NIC through the external network, modify the original medical data to replace the name, data of birth, and face photograph with text that redacts the information, replace the body shar image with computer generated image that conceals the personal identifying information and identifies only medically relevant features of the body shape image based on the instructions received from the server, allow output of original medical data when the request is through the first NIC, and prevent the output of the original medical data when the request is coming through the second NIC. 

 For example, (“Vlach”, US 9021161 B2) teaches acquire raw medical data of a subject output from a medical device, the medical device being connected for communication with the medical data communication apparatus via a first communication interface without an external network intervening therebetween, the first communication interface being a physical communication interface, the server being connected for communication with the medical data communication apparatus via a second communication interface that is connected for communication with the external network and is separate from the first communication interface, the second communication interface being a network communication interface, via the second communication interface to the external network, and based on a request from the server, but does not provide for the raw medical data includes a description section in which information attributed to the subject is described, wherein the information attributed to the subject includes at least one of a name, a date of birth, a body shape image, and a face photograph; modify the raw medical data to generate modified medical data such that the name, the date of birth, and the face photograph are replaced with text that anonymizes the information attributed to the subject by removing personal identifying information of the subject from the information attributed to the subject, and the body shape image is replaced with a computer-generated image that conceals the personal identifying information and identifies only medically-relevant features of the body shape image, wherein the raw medical data is modified based on a modification instruction generated by and received from a server, the modification instruction being for modifying specific information in the raw medical data, the specific information being specified in the modification instruction generated by the server; output the modified medical data; permit external output of the raw medical data only when the external output is requested via the first communication interface; and prohibit the external output of the raw medical data when the external output is requested, wherein the server is configured to transmit the modification instruction through the external network before the server receives the modified medical data, and receive the modified medical data through the external network.


Furthermore (“Danner”, US 20160203264 A1) teaches the raw medical data includes a description section in which information attributed to the subject is described, wherein the information attributed to the subject includes at least one of a name, a date of birth, modify the raw medical data to generate modified medical data such that the name, the date of birth, and the face photograph are replaced with text that anonymizes the information attributed to the subject by removing personal identifying information of the subject from the information attributed to the subject, wherein the raw medical data is modified based on a modification instruction generated by and received from a server, the modification instruction being for modifying specific information in the raw medical data, the specific information being specified in the modification instruction generated by the server; output the modified medical data, receive the modified medical data through the external network, but does not teach acquire raw medical data of a subject output from a medical device, the medical device being connected for communication with the medical data communication apparatus via a first communication interface without an external network intervening therebetween, the first communication interface being a physical communication interface, the server being connected for communication with the medical data communication apparatus via a second communication interface that is connected for communication with the external network and is separate from the first communication interface, the second communication interface being a network communication interface, via the second communication interface to the external network, permit external output of the raw medical data only when the external output is requested via the first communication interface; and prohibit the external output of the raw medical data when the external output is requested via the second communication interface.

Furthermore (“Kirkup”, US 2006009442 A1) teaches permit external output of the raw medical data only when the external output is requested via the first communication interface; and prohibit the external output of the raw medical data when the external output is requested via the second communication interface, but does not provide acquire raw medical data of a subject output from a medical device, the medical device being connected for communication with the medical data communication apparatus via a first communication interface without an external network intervening therebetween, the first communication interface being a physical communication interface, the raw medical data includes a description section in which information attributed to the subject is described, wherein the information attributed to the subject includes at least one of a name, a date of birth, a body shape image, and a face photograph; modify the raw medical data to generate modified medical data such that the name, the date of birth, and the face photograph are replaced with text that anonymizes the information attributed to the subject by removing personal identifying information of the subject from the information attributed to the subject, and the body shape image is replaced with a computer-generated image that conceals the personal identifying information and identifies only medically-relevant features of the body shape image, wherein the raw medical data is modified based on a modification instruction generated by and received from a server, the server being connected for communication with the medical data communication apparatus via a second communication interface that is connected for communication with the external network and is separate from the first communication interface, the second communication interface being a network communication interface, the modification instruction being for modifying specific information in the raw medical data, the specific information being specified in the modification instruction generated by the server; output the modified medical data via the second communication interface to the external network based on a request from the server; wherein the server is configured to transmit the modification instruction through the external network before the server receives the modified medical data, and receive the modified medical data through the external network.


Thus, no other prior art of record fairly teaches or suggests the instant claim, as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.H.S./Examiner, Art Unit 2444                                                                                                                                                                                                        
                                                                                                                                                                                                       /JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444